                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jaime Labra-Tovar                                                 Docket No. 5:19-CR-220-SD

                               Petition for Action on Supervised Release

COMES NOW Amir A. Hunter, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Jaime Labra-Tovar, who, upon an earlier plea of guilty to
Conspiracy to Commit Interstate Transportation of Stolen Goods - 18 U.S.C. § 371, was sentenced by the
Honorable James C. Dever III, U.S. District Judge, on July 22, 2020, to the custody of the Bureau of Prisons
for a term of 10 months. It was further ordered that upon release from imprisonment the defendant be placed
on supervised release for a period of 36 months.

   Jaime Labra-Tovar was released from custody on September 10, 2020, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On October 13, 2020, the defendant submitted a urine sample that returned positive for methamphetamine
from the lab on October 23, 2020. As a result of the drug use, the probation office is recommending that
the defendant's conditions be modified to add the drug aftercare condition, and the probation office will
refer the defendant for a substance abuse assessment. The defendant signed a Waiver of Hearing agreeing
to the proposed modification of supervision.

Additionally, on October 23, 2020, the defendant committed the offense of Driving While License Revoked
-Not Impaired (20CR703544) in Franklin County, North Carolina. The probation office provided a verbal
reprimand and it is respectfully recommended that no action be taken by the court at this time to allow the
probation office to monitor the state court disposition.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate as directed in a program approved by the probation office for the
      treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
      urinalysis testing or other drug detection measures and may require residence or participation in a
      residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.




              Case 5:19-cr-00220-D Document 781 Filed 10/29/20 Page 1 of 2
Jaime Labra-Tovar
Docket No. 5:19-CR-220-SD
Petition For Action
Page2

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Maurice J. Foy                                    Isl Amir A. Hunter
Maurice J. Foy                                          Amir A. Hunter
Supervising U.S. Probation Officer                      U.S. Probation Officer
                                                        310 New Bern Avenue, Room 610
                                                        Raleigh, NC 27601-1441
                                                        Phone: 919.861.8663
                                                      . Executed On: October 28, 2020

                                      ORDER OF THE COURT

Considered and ordered this ~ Cf         day of   O   c-1-ob.A.A           , 2020, and ordered filed and
made a part of the records in the above case.


Jams C. Dever III
U.S. District Judge




             Case 5:19-cr-00220-D Document 781 Filed 10/29/20 Page 2 of 2
